Green, J. P.,
(dissenting). I respectfully dissent. County Court granted the motion of defendant to suppress physical evidence on the ground that his apartment was illegally searched pursuant to a warrant that was not supported by probable cause. The court erred in denying his motion to suppress his statements to the police as the “fruit of the poisonous tree” (Nardone v United States, 308 US 338, 341; see, Wong Sun v United States, 371 US 471, 487-488). In my view, the statements of defendant flowed directly from his detention and arrest based upon the illegal search, and the People failed to establish any attenuation of the taint of the illegality upon those statements (see, People v Finger, 208 AD2d 645, 646-647; People v Reynolds, 199 AD2d 430, 431; see also, People v Vaughn, 275 AD2d 484, 488, lv denied 96 NY2d 788). In appeal No. 1, I would therefore reverse the judgment, vacate the guilty plea, grant the motion of defendant to suppress his statements to the police and remit the matter to Ontario County Court for further proceedings on the indictment. In appeal No. 2,1 would reverse the judgment, vacate the guilty plea and remit the matter to Ontario County Court for further proceedings on the indictment (see, People v Fuggazzatto, 62 NY2d 862, 863). (Appeal from Judgment of Ontario County Court, Harvey, J. — Sodomy, 1st Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.